
	
		I
		111th CONGRESS
		2d Session
		H. R. 6225
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mr. Paulsen
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to terminate authority under the Troubled Asset Relief
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Permanent End to TARP Act.
		2.Termination of
			 TARP authoritySection 120 of
			 the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230) is amended to
			 read as follows:
			
				120.Termination of
				authority
					(a)In
				generalThe authorities
				provided under sections 101(a), excluding section 101(a)(3), and the
				authorities provided under section 102 shall terminate on October 3,
				2010.
					(b)Treatment of
				unfunded commitmentsWith
				respect to a commitment to purchase made by the Secretary under this title,
				including with respect to any housing assistance pursuant to section 109 or
				110, the Secretary may not expend funds with respect to such commitment on or
				after October 3,
				2010.
					.
		
